i          i      i                                                                        i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-08-00484-CR

                                      IN RE Martin A. CASAREZ

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original mandamus proceeding, relator Martin A. Casarez has filed a pro se petition

for a writ of mandamus seeking to compel the trial court to rule on and grant his pro se request for

a speedy trial in the underlying criminal matter. Counsel has been appointed to represent Casarez

in the trial court cause. To obtain mandamus relief in a criminal matter, the relator must establish

the act sought to be compelled is ministerial rather than discretionary in nature, and there is no other

adequate remedy at law. Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim.

App. 1987). Although a trial court has the discretion to permit hybrid representation, it is not

required to do so. See Scarbrough v. State, 777 S.W.2d 83, 92 (Tex. Crim. App. 1989); Landers v.

State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977). It is well-established that a defendant in a

           1
         This proceeding arises out of Cause No. 2007-CR-8706, styled The State of Texas v. Martin A. Casarez,
pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle, presiding.
                                                                                     04-08-00466-CR

criminal matter does not have a right to hybrid representation. Scheanette v. State, 144 S.W.3d 503,

505 n.2 (Tex. Crim. App. 2004). Accordingly, the act Casarez seeks to compel is discretionary, not

ministerial, in nature and we therefore deny the pro se petition for a writ of mandamus. See TEX.

R. APP. P. 52.8(a).



                                                             PER CURIAM



DO NOT PUBLISH




                                                -2-